Case: 21-60082     Document: 00516080210         Page: 1     Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60082                        November 3, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Vicente Lopez-Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-164-1


   Before Clement, Southwick, and Willett, Circuit Judges.
   Per Curiam:*
          Vicente Lopez-Sanchez was convicted by a jury of assaulting,
   resisting, or impeding an officer of the United States while engaged in or on
   account of his official duties. See 18 U.S.C. § 111(a)(1). The district court
   imposed an above-Guidelines sentence. On appeal, Lopez-Sanchez urges us
   to find either instructional or sentencing error. We decline and AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60082          Document: 00516080210                 Page: 2        Date Filed: 11/03/2021




                                             No. 21-60082


                                                    I
            Lopez-Sanchez challenges his conviction by arguing the district court
   erred in its refusal of his proposed jury instruction.1 Lopez-Sanchez raises
   two arguments in support of this claim. Neither has merit.
            Lopez-Sanchez first argues Rehaif v. United States, 139 S. Ct. 2191
   (2019), requires proof that a defendant knowingly violated each element of a
   given offense. But this paints Rehaif too broadly. The statute in Rehaif
   directed an enhanced punishment for “anyone who ‘knowingly violates’ [the
   underlying statute],” which is what enumerated the criminal elements. Id.
   at 2194 (holding “knowingly” applied to all underlying elements). The plain
   text of § 111, however, contains no scienter-based enhancement. Neither is
   there any suggestion that § 111 requires a heightened showing of mens rea to
   avoid criminalizing otherwise lawful conduct.2                          Cf. id. at 2196–98
   (accumulating examples, concluding “the defendant’s status is the ‘crucial


            1
               The proposed instruction stated that, to find guilt, the jury must conclude beyond
   a reasonable doubt that Lopez-Sanchez “knew that the person assaulted was a federal
   officer . . . and that . . . the federal officer was then engaged in the performance of his official
   duty.” The given instruction, however, counselled that “it is not necessary to show that
   the defendant knew the person being forcibly assaulted was at that time a federal officer
   carrying out an official duty so long as . . . the defendant intentionally committed a forcible
   assault.”
            2
             The standard self-defense instruction for § 111 confirms this reality. See generally
   2 Fed. Jury Prac. & Instr. § 24:12 (6th ed.) (“Lawful self-defense” instruction);
   United States v. Feola, 420 U.S. 671, 684–86 (1975) (commenting on defense, which belies
   mens rea). This statute is therefore unlike those that have been justifiably subject to a
   heightened mens rea. Compare United States v. X-Citement Video, Inc., 513 U.S. 64, 68–69
   (1994) (reading 18 U.S.C. § 2252 to provide defense for individuals who “had no idea that
   they were even dealing with sexually explicit material”), and Liparota v. United States, 471
   U.S. 419, 426–27 (1985) (reading 7 U.S.C. § 2024(b)(1) to avoid collaterally criminalizing
   accidental use of food stamps at store with disqualifying prices), with Carter v. United
   States, 530 U.S. 255, 269–70 (2000) (declining heightened mens rea under 18 U.S.C.
   § 2113(a) because “forceful taking—even by a defendant who takes under a good-faith
   claim of right—falls outside the realm of . . . ‘otherwise innocent’ [conduct]”).




                                                    2
Case: 21-60082        Document: 00516080210              Page: 3       Date Filed: 11/03/2021




                                         No. 21-60082


   element’ separating innocent from wrongful conduct”). As such, not even a
   blank slate would give us reason to depart from the Supreme Court’s earlier
   conclusion that § 111 requires nothing more than “an intent to assault, not an
   intent to assault a federal officer.” Feola, 420 U.S. at 684–86; see also, e.g.,
   United States v. Moore, 958 F.2d 646, 648–49 (5th Cir. 1992). See generally
   Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989)
   (observing courts are bound to follow cases that directly control, even if
   potentially undermined).
           Lopez-Sanchez’s alternative reliance on United States v. Young, 464
   F.2d 160 (5th Cir. 1972), is equally unavailing. There, the defendant argued
   he attempted to flee from “two strange white men” (in what he later learned
   was an unmarked police car) that had swerved in front of his car in order to
   “stop[] his path of travel,” and the jury instruction precluded his potentially
   legitimate claim of self-defense. Id. at 162–64. We face no such dilemma.
   Not only does the record evidence preclude a legitimate claim of self-
   defense,3 but Lopez-Sanchez never argued otherwise.4 Suffice it to say, this
   court is not a forum for litigants to retry their unsuccessful defense on
   alternative, novel theories. See, e.g., Bd. of Comm’rs for Atchafalaya Basin



           3
              Lopez-Sanchez appears to overlook the fact that the arresting officer—a
   uniformed police officer—is who produced handcuffs and asked Lopez-Sanchez to “place
   his hands behind his back” while Lopez-Sanchez was sitting in a police car, lights flashing.
   Neither have we confronted any reasonable explanation for how the mere presence of a
   plain-clothed police officer, with badge and gun openly displayed, transmogrified this
   setting into an attack by an unknown assailant. See generally Ex. G-1 at 2:03–:48.
           4
            Lopez-Sanchez conceded he “should not have [struggled] . . . [while] [a]n officer
   was trying to handcuff him” and instead argued, inter alia, that resisting arrest does not
   demonstrate intent to assault. This is echoed in Lopez-Sanchez’s failure to request a self-
   defense instruction, instead urging a tailored instruction that emphasized the officer’s
   status generally. Cf. 2 Fed. Jury Prac. & Instr. § 24:12 (6th ed.) (“Lawful self-
   defense” instruction for § 111).




                                                3
Case: 21-60082      Document: 00516080210           Page: 4     Date Filed: 11/03/2021




                                     No. 21-60082


   Levee Dist. v. Smyth, 187 F.2d 11, 12 (5th Cir. 1951) (per curiam) (citations
   omitted).
                                           II
          Lopez-Sanchez also contends his sentence was procedurally and
   substantively unreasonable. Again, we disagree.
                                           A
          Lopez-Sanchez did not preserve his claim of procedural error by
   objecting to the explanation with which he now takes issue. See, e.g., United
   States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009)
   (accumulating cases). He must therefore demonstrate an error that is clear
   or obvious and affects his substantial rights. See Puckett v. United States, 556
   U.S. 129, 135 (2009). Upon such a showing, we have the discretion to correct
   the error if it “seriously affect[s] the fairness, integrity, or public reputation
   of judicial proceedings.” Id. (internal quotation marks and citation omitted).
          Two points demonstrate that Lopez-Sanchez cannot survive this
   inquiry. First, the district court listened to the arguments of both parties,
   openly considered the 18 U.S.C. § 3553(a) factors, and indicated that it was
   persuaded by the Government’s argument for an upward variance—allowing
   for effective appellate review. We see no error, much less a clear or obvious
   one. See, e.g., United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013).
   Second, Lopez-Sanchez fails to demonstrate that a more thorough
   explanation might have resulted in a lower sentence, as is required to
   implicate his substantial rights. See, e.g., Mondragon-Santiago, 564 F.3d at
   364–65.
                                           B
          Lopez-Sanchez also asserts his 180-month sentence of imprisonment
   is substantively unreasonable because it exceeded the Guidelines range of 100




                                           4
Case: 21-60082      Document: 00516080210             Page: 5   Date Filed: 11/03/2021




                                       No. 21-60082


   to 125 months. In reviewing a non-Guidelines sentence for substantive
   reasonableness, this court considers “the totality of the circumstances,
   including the extent of any variance from the Guidelines range.” United
   States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (internal quotation marks
   and citation omitted). We “must [also] give due deference to the district
   court’s decision that the § 3553(a) factors, on a whole, justify the extent of
   the variance.” United States v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012)
   (internal quotation marks and citation omitted); see also Brantley, 537 F.3d at
   350 (stating that a district court may rely on factors already taken into account
   by the Guidelines, including a defendant’s criminal history).
          Here, Lopez-Sanchez has not shown that the district court failed to
   account for a factor that demanded significant weight, gave significant weight
   to an irrelevant or improper factor, or committed a clear error of judgment in
   balancing the § 3553(a) factors. See, e.g., United States v. Smith, 440 F.3d
   704, 708 (5th Cir. 2006). His arguments amount to no more than an
   inappropriate invitation for us to reweigh sentencing factors. See Gall v.
   United States, 552 U.S. 38, 51–52, 59 (2007) (explaining appellate courts
   should not re-weigh sentencing factors, reversing for insufficient deference).
   We decline.
                                   *        *         *
          The conviction and sentence are AFFIRMED.




                                            5